   Case: 1:17-cr-00031-WAL-GWC Document #: 195 Filed: 07/31/20 Page 1 of 3



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )
                                          )               Criminal Action No. 2017-0031
WILLIAM PAYNE,                            )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Daniel H. Huston, Esq.,
St. Croix, U.S.V.I.
        For the United States

Ronald E Russell, Esq.,
St.Croix, U.S.V.I.
       For Defendant


                                MEMORANDUM OPINION

Lewis, Chief Judge

       THE MATTER is before the Court on Defendant William Payne’s (“Defendant”) “Motion

to Modify Sentencing Conditions” (“Motion”) (Dkt. No. 189); Defendant’s supplemental filings

(“Supplements”) (Dkt. Nos. 190, 193); and the Government’s Opposition to the Motion (Dkt. No.

191). For the reasons discussed below, Defendant’s Motion will be denied without prejudice.

                                   I.     BACKGROUND

       On September 18, 2019, Defendant pleaded guilty to one count of Possession of a Firearm

by a Convicted Felon. (Dkt. No. 159). On January 9, 2020, this Court sentenced Defendant to 58

months imprisonment. (Dkt. No. 182). Defendant is currently imprisoned at the Federal Prison

Camp, Pensacola (“FPC Pensacola”) in Florida. (Dkt. No. 190).
   Case: 1:17-cr-00031-WAL-GWC Document #: 195 Filed: 07/31/20 Page 2 of 3



        On July 6, 2020, Defendant filed the instant Motion, requesting that the Court modify his

sentence “to provide home confinement for the balance of his sentence.” (Dkt. No 189 at 1). In

support of his Motion, Defendant states that he is currently in Florida, which is now “the epicenter

of the [COVID]-19 pandemic.” Id. at 1, Ex. 1, 2. Defendant maintains that social distancing does

not take place at his facility; he and his fellow inmates have not been tested for COVID-19; he

currently resides in a room with 11 other inmates and they are placed three feet away from each

other; and there are inmates in his facility who work at an Air Force base where there have been

multiple cases of COVID-19 reported. Id. at 2. He further expresses that “[c]ourts all over the

country have been creative in fashioning sentencing to accommodate the pandemic.” Id. at 3.

        The Government opposes Defendant’s Motion, arguing that Defendant has failed to

exhaust his administrative remedies with the Bureau of Prisons, as required by 18 U.S.C. § 3582.

(Dkt. No. 191 at 1-2). The Government further addresses Defendant’s concerns regarding the

COVID-19 pandemic, outlining how the Bureau of Prisons has taken action to mitigate the dangers

posed by the pandemic. Id. at 3-6. The Government also notes that Defendant has not been

diagnosed with COVID-19, nor has he identified any pre-existing health conditions that make him

vulnerable to the virus. Id. at 6.

                                      II.     DISCUSSION

        Once a federally-imposed sentence commences, a district court has limited authority to

modify that sentence. One such authority is found in the First Step Act, which allows the court to

consider a defendant’s motion for compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). This statute provides, in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that--
            (1) in any case--



                                                 2
   Case: 1:17-cr-00031-WAL-GWC Document #: 195 Filed: 07/31/20 Page 3 of 3



                  (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                  motion of the defendant after the defendant has fully exhausted all
                  administrative rights to appeal a failure of the Bureau of Prisons to bring a
                  motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                  such a request by the warden of the defendant’s facility, whichever is
                  earlier, may reduce the term of imprisonment (and may impose a term of
                  probation or supervised release with or without conditions that does not
                  exceed the unserved portion of the original term of imprisonment), after
                  considering the factors set forth in section 3553(a) to the extent that they
                  are applicable, if it finds that--
                      (i) extraordinary and compelling reasons warrant such a reduction ….

18 U.S.C. § 3582(c) (emphasis added).

       Defendant does not establish that he has exhausted his administrative remedies as required

by the statute. In this regard, he gives no indication in either his Motion or Supplements that he

has submitted a request for early release to the Warden at FPC Pensacola, where he is currently

imprisoned. (See Dkt. Nos. 189, 190). As the Third Circuit concluded in United States v. Raia, the

exhaustion requirement under the statute presents “a glaring roadblock” to the Court’s

consideration of Defendant’s request for compassionate release at this point. 954 F.3d 594, 597

(3d Cir. 2020).

       Although the Court appreciates that the danger posed by the COVID-19 pandemic is real

and ongoing, the Court is limited by the existing statutory authority and binding Third Circuit

precedent in the relief that it may grant. See Raia, 954 F.3d at 597. Accordingly, Defendant’s

“Motion to Modify Sentencing Conditions” will be denied without prejudice.

       An appropriate Order accompanies this Memorandum Opinion.

Date: July 31, 2020                                     ________/s/______
                                                        WILMA A. LEWIS
                                                        Chief Judge




                                                   3
